DETAILED ACTION
The response filed 5/31/22 is entered. Claim 1 is amended. Claim 4 is cancelled. Claims 1-3 and 5-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-15 have been considered but are believed to be answered by and therefore moot in view of new grounds of rejection, as presented below.
If the applicant would like to discuss this further please do not hesitate to call.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, US-6061103, in view of Chan, US-10520734, and in further view of Ouderkirk, US-20150185480.
In regards to claim 1, Okamura discloses smart glasses (Fig. 32 head-mounted display) having expanding eyebox (Col. 2, 54-55 magnified virtual image on eyes of a viewer), comprising: a projector (Fig. 29, 71 LCD), configured to provide an image beam, which is polarized (Col. 19, 45-55 LCD image light is polarized and received by polarization converting liquid crystal plates 73 and 75); and at least one beam translation module, disposed on a path of the image beam (Fig. 29, 73 liquid crystal plates + 74 birefringent plate, 75 liquid crystal plates + 76 birefringent plate), and 5comprising: an adjustable liquid crystal panel, disposed on the path of the image beam (Fig. 29, 73 and 75 liquid crystal plates), and configured to adjust an amount of phase retardation of the image beam (Col. 19, 45-55 LCD image light is polarized and received by polarization converting liquid crystal plates 73 and 75 to transmit or rotate the polarized light), wherein the image beam emitted in different directions is perpendicularly incident on different positions of the adjustable liquid crystal panel (Fig. 29, light is emitted from LCD 71, wherein each pixel is emits an image beam from a different position and thus has a different direction, and is perpendicularly incident on liquid crystal plates 73 and 75); and a birefringent crystal plate, disposed on a path of the image beam from the adjustable liquid crystal panel (Fig. 29, 74 and 76 birefringent plates), wherein after the amount of phase retardation of the image beam 10is adjusted through the adjustable liquid crystal panel, a translation in a direction parallel to a beam-emitting surface of the birefringent crystal plate occurs on the image beam exited from the birefringent crystal plate (Col. 19, 56-67 and Col. 20, 10-28 the image light is shifted based on the polarization state from the polarization converting liquid crystal plates), and wherein the image beam emitted in different directions is perpendicularly incident on different positions of the birefringent crystal plate, wherein the image beam is perpendicularly incident on a surface of the birefringent crystal plate (Fig. 29, light is emitted from LCD 71, wherein each pixel is emits an image beam from a different position and thus has a different direction, and is perpendicularly incident on birefringent plates 74 and 76). 
Okamura does not disclose expressly that the surface is an arc-shaped surface, and the arc-shaped surface has a concave surface toward the projector. 
Chan discloses an optical system that the surface is an arc-shaped surface (Fig. 1, 20 optical system), wherein the image beams are perpendicular to the surface (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display system of Okamura can be shaped in an arc as Chan discloses. The motivation for doing so would have been reduce field curvature and provide more uniform sharpness (Chan Col. 6, 47-52).
Okamura and Chan, do not disclose expressly the arc-shaped surface has a concave surface toward the projector.
Ouderkirk discloses eyewear (Fig. 2B, 210 eyewear) comprising an optical system (Fig. 2B, 220 and 240 lenses) having multilayer optical film containing birefringent material (Par. 0054 lenses contain birefringent material) with projectors (Fig. 2B, 230 and 250 imaging devices) on a concave surface side of the optical system (Fig. 2B, 220 and 240 lenses).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Okamura can be located on the concave surface side of the optical system of Okamura and Chan. The motivation for doing so would have been to provide the imaging device on the side frame of the device (Fig. 2B, 230 and 250 imaging devices are provided on the side frame of the device).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Chan and Ouderkirk with Okamura to obtain the invention of claim 1.
In regards to claim 2, Okamura, Chan, and Ouderkirk, as combined above, disclose an optical axis of crystal of the birefringent crystal plate is inclined at an angle with respect to an incident direction 15of the image beam incident on the birefringent crystal plate (Okamura Col. 20, 10-28 inclined at an angle of 45 degrees). 
In regards to claim 3, Okamura, Chan, and Ouderkirk, as combined above, disclose the image beam is perpendicularly incident on a surface of the adjustable liquid crystal panel (Okamura Fig. 30, 73 and 75 liquid crystal plates), and the surface is an arc-shaped surface (Chan Fig. 2 as applied to the entire display system).
In regards to claim 5, Okamura, Chan, and Ouderkirk, as combined above, disclose the projector comprises: an image source, configured to emit an original image beam (Okamura Fig. 29, 71 LCD); and a polarizer, disposed on a path of the original image beam to convert the original image -22-File: 102235usf beam into the image beam, which is polarized (Okamura Col. 19, 45-55 LCD image light is polarized and received by polarization converting liquid crystal plates 73 and 75).  
 In regards to claim 6, Okamura, Chan, and Ouderkirk, as combined above, disclose the image beam is perpendicularly incident on a surface of the adjustable liquid the original image beam is perpendicularly incident on the polarizer (Okamura Col. 19, 45-55 LCD image light is polarized and received by polarization converting liquid crystal plates 73 and 75), and the polarizer is an arc-shaped polarizer (Chan Fig. 2 as applied to the entire display system).
In regards to claim 13, Okamura, Chan, and Ouderkirk, as combined above, does not disclose expressly a lens, disposed between the projector and the adjustable liquid crystal panel.  
Chan further discloses a catadioptric lens (Fig. 1, 20 catadioptric lens) optically after the projector (Fig. 1, 40 display).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that a lens can be provided before the liquid crystal plates and birefringent plates of Okamura as Chan discloses. Thus providing a lens, disposed between the projector and the adjustable liquid crystal panel. The motivation for doing so would have been to focus the image light into the eyebox (Chan Col. 1, 10-11).
Therefore, it would have been obvious to further combine Chan with Okamura to obtain the invention of claim 13.
In regards to claim 14, Okamura, Chan, and Ouderkirk, as combined above, disclose a -23-File: 102235usf controller, electrically connected to the adjustable liquid crystal panel, and configured to control operations of the adjustable liquid crystal panel to accordingly control the translation of the image beam (Okamura Fig. 1, 14 control means; Okamura Col. 13, 30-35 control means; Col. 19, 45-55 control circuits).  
In regards to claim 15, Okamura, Chan, and Ouderkirk, as combined above, disclose the at least one 5beam translation module is a plurality of beam translation modules, sequentially arranged on a path of the image beam from the projector (Okamura Fig. 29, 73 liquid crystal plates + 74 birefringent plate, 75 liquid crystal plates + 76 birefringent plate; Ouderkirk Fig. 2B, 230 and 250 imaging devices are provided on the side frame of the device).  
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, US-6061103, Chan, US-10520734, and Ouderkirk, US-20150185480, as combined above in regards to claim 1, in further view of Tekolste, US-20150346490.
In regards to claim 7 Okamura, Chan, and Ouderkirk do not disclose expressly the image source 5comprises a plurality of laser diodes. 
Tekolste discloses an augmented reality system using diffractive optical element and exit pupil elements to present light beams toward a user’s eye (Par. 0007) with a laser optical system (Fig. B) comprising red, green, and blue lasers (Fig. 4B, 452B 454B 456B lasers; Par. 0085 red, green, and blue lasers), beam splitters (Fig. 4B, 412B 416B beam splitters; Par. 0085 beam splitters to combine the red green and blue lasers for the DOE; Par. 0083 using EPE; Par. 0057 EPE uses diffraction to present image to the eye), and mirrors (Fig. 4B, 414B mirrors reflecting the original image beam in different directions; Par. 0085 mirrors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the laser projection system of Tekolste can be implemented in the smart glasses of Okamura.  The motivation for doing so would have been to provide a laser image as opposed to an LCD image.
Therefore, it would have been obvious to combine Tekolste with Okamura, Chan, and Ouderkirk to obtain the invention of claim 7.
In regards to claim 8, Okamura, Chan, Ouderkirk, and Tekolste, as combined above, disclose the image source comprises a red laser diode, a green laser diode, and a blue laser diode (Tekolste Fig. 4B, 452B 454B 456B lasers; Tekolste Par. 0085 red, green, and blue lasers).  
In regards to claim 9, Okamura, Chan, Ouderkirk, and Tekolste, as combined above, disclose the image source further comprises a plurality of beam splitters disposed on paths of a red laser light emitted by the 10red laser diode, a green laser light emitted by the green laser diode, and a blue laser light emitted by the blue laser diode, respectively (Tekolste Fig. 4B, 412B 416B beam splitters; Tekolste Par. 0085 beam splitters to combine the red green and blue lasers for the DOE; Tekolste Par. 0083 using EPE; Tekolste Par. 0057 EPE uses diffraction to present image to the eye).  
In regards to claim 10 Okamura, Chan, Ouderkirk, and Tekolste, as combined above, disclose the beam splitters are configured to combine the red laser light, the green laser light, and the blue laser light into the original image beam (Tekolste Fig. 4B, 412B 416B beam splitters; Tekolste Par. 0085 beam splitters to combine the red green and blue lasers for the DOE; Tekolste Par. 0083 using EPE; Tekolste Par. 0057 EPE uses diffraction to present image to the eye).  
15 In regards to claim 11, Okamura, Chan, and Tekolste, as combined above, disclose the image source further comprises a scanning mirror disposed on the path of the original image beam from the beam splitters to reflect the original image beam in different directions (Tekolste Fig. 4B, 414B mirrors reflecting the original image beam in different directions; Tekolste Par. 0085 mirrors). 
In regards to claim 12, Okamura, Chan, and Ouderkirk, as combined above, disclose a lens, disposed on a path of the image beam from the beam translation module, and 20configured to transmit the image beam to an eye of a user (Okamura Fig. 1, 13, viewing optical system).
Okamura does not disclose expressly a diffraction optical element, disposed on the lens, and configured to transmit the image beam to the eye
Tekolste discloses an augmented reality system using diffractive optical element and exit pupil elements to present light beams toward a user’s eye (Par. 0007) with a laser optical system (Fig. 4B) comprising red, green, and blue lasers (Fig. 4B, 452B 454B 456B lasers; Par. 0085 red, green, and blue lasers), beam splitters (Fig. 4B, 412B 416B beam splitters; Par. 0085 beam splitters to combine the red green and blue lasers for the DOE; Par. 0083 using EPE; Par. 0057 EPE uses diffraction to present image to the eye), and mirrors (Fig. 4B, 414B mirrors reflecting the original image beam in different directions; Par. 0085 mirrors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the laser projection system of Tekolste can be implemented in the smart glasses of Okamura.  The motivation for doing so would have been to provide a laser image as opposed to an LCD image.
Therefore, it would have been obvious to combine Tekolste with Okamura, Chan, and Ouderkirk to obtain the invention of claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/28/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622